DETAILED ACTION
Claims 11-18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Wu (Reg. No. 45241) on January 8, 2021.
The application has been amended as follows: 

11. (Currently Amended) A method for securing an on-chip data stream of non-volatile Field Programmable Gate Array (FPGA), comprising: 
powering on a non-volatile FPGA containing a data stream for configuration stored in a non-volatile memory module; 
determining that the FPGA is in a default state in a decryption region unit of the non-volatile memory module indicating that content of the non-volatile is readable; 
in response to determining that the FPGA is in the default state, performing a completely erasing operation to erase all previously stored data in the non-volatile memory module including the data stream; and 
resetting the non-volatile memory module to an initial state.  

15. (Currently Amended) An encrypting and decrypting system of an on-chip data stream of non-volatile Field Programmable Gate Array (FPGA), comprising: 
a non-volatile memory module containing at least one programming logic data unit for storing programming logic data and a decryption region unit for protecting stored programming logic data, wherein the decryption region unit stores a default state or a set state, wherein the default state indicates that content of the non-volatile memory module is not secured and the content of the non-volatile memory is readable, wherein the set state indicates that the content of the non-volatile memory module is secured; and 
a programming control module coupled to the non-volatile memory and configured to perform a completely erasing operation to erase all previously stored data in the non-volatile memory module in response to determining that the FPGA is in 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “powering on a non-volatile FPGA containing a data stream for configuration stored in a non-volatile memory module; determining that the FPGA is in a default state in a decryption region unit of the non-volatile memory module indicating that content of the non-volatile memory module is not secured and the content of the non-volatile memory is readable; in response to determining that the FPGA is in the default state, performing a completely erasing operation to erase all previously stored data in the non-volatile memory module including the data stream; and resetting the non-volatile memory module to an initial state". 
The following is considered to be the closest prior art of record:
Merchan (US 9367701) – teaches erasing a memory when switching between trusted and untrusted operating modes.
Cagno (US 2010/0011261) – teaches erasing the memory when the FPGA is powered on in order to program the system.
Shechter (US 2018/0107417) – teaches an FPGA bit stream that is used to configure the FPGA.
Fayad (US 2006/0059369) – teaches erasing an FPGA if tampering is detected.
Bernier (US 2007/0086257) – teaches erasing an FPGA based on a signal when tampering is detected.
However, the concept of determining that the FPGA is in a default state and erasing the memory when it is determined that the FPGA is in the default state as 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The After Final remarks submitted on January 4, 2021 in combination with the above Examiner Amendment has overcome the current prior art rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498